                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                    Plaintiff,

      v.                                          Case No. 18-cr-62-pp

BRIAN L. GANOS,

                    Defendant.


    ORDER GRANTING THE GOVERNMENT’S MOTION FOR ENTRY OF
        PRELIMINARY ORDER OF FORFEITURE (DKT. NO. 198)


      On May 1, 2018, the grand jury returned a superseding indictment

against the defendant, charging him with one count of conspiracy to commit

wire fraud and mail fraud, eight counts of wire fraud, four counts of mail fraud,

one count of conspiracy to commit money laundering, three counts of

concealment money laundering and seven counts of unlawful financial

transactions. Dkt. No. 25.

      On June 3, 2019, the defendant signed a plea agreement, dkt. no. 154,

and the government filed an addendum to that agreement four days later, dkt.

no. 162. Read together, the plea agreement and the addendum show that the

defendant agreed to entry of a money judgment of forfeiture in the amount of

$500,000 and to the immediate entry of a preliminary order of forfeiture,

preliminarily forfeiting various assets and substitute assets.




                                        1

           Case 2:18-cr-00062-PP Filed 08/05/19 Page 1 of 7 Document 200
      On August 1, 2019, the government filed an agreed motion asking the

court to enter a preliminary order of forfeiture imposing a money judgment

against the defendant for $500,000 and preliminarily forfeiting, as substitute

assets, the following items:

            a.     an undivided 1.9096% interest in Unit 49A of Bay Lake

Tower at Disney’s Contemporary Resort; a leasehold condominium (Orange

County, FL); Membership No. 605401013178; Contract No. 10012304.000,

Brian L. Ganos and Gianna Ganos (Estimate 375 Points);

            b.     An undivided .5092% interest in Unit 53B of Bay Lake Tower

at Disney’s Contemporary Resort; a leasehold condominium (Orange County,

FL); Membership No. 605401013178; Contract No. 10012304.001, Brian L.

Ganos and Gianna Ganos (Estimate: 100 points);

            c.     A 1967 Ford Mustang Shelby bearing VIN 67400F7A02797

(titled in the name of Brian L. Ganos);

            d.     A 1969 Chevrolet Camaro bearing VIN 124379N695109

(titled in the name of Brian L. Ganos);

            e.     A 2009 Ford Mustang Shelby GT500 bearing VIN

1ZVHT88S295140756 (title in the name of Brian L. Ganos);

            f.     a 2016 Cadillac Escalade bearing VIN

1GYS4HKJ4GR416084 (currently tiled in the name of Sonag Ready Mix LLC);

and

            g.     the $60,000 in United States currency that Chicago Title

Insurance Company has paid to the government and that the United States

                                          2

        Case 2:18-cr-00062-PP Filed 08/05/19 Page 2 of 7 Document 200
Marshal’s service is now holding in escrow in the United States Department of

Justice’s Seized Assets Deposit Fund for forfeiture under the Stipulation and

Settlement Agreement Regarding Payment of Cash in Lieu of Real Property

Located at N52 W34254 Gietzen Drive, Oconomowoc, Wisconsin, filed in this

criminal case on February 13, 2019, dkt. no. 108.

      The stipulated motion also asks the court to dismiss the following items

from the forfeiture notice of the Superseding Indictment:

      1.      the real property commonly known as 201 Zephyr Way,#2800,

Winter Park, Colorado;

      2.      approximately $1,349,496.00 in United States currency from USB

account no. -0703;

      3.      approximately $879,740.02 in United States currency from UBS

account no. -0589;

      4.      all right, title, and interest in Nuvo Construction Company, Inc.;

      5.      all right, title, and interest in C3T, Inc.;

      6.      the real property commonly known as 5500 (to include 5510) West

Florist Avenue, Milwaukee, Wisconsin;

      7.      one 2014 Chevrolet Corvette Stingray Convertible bearing Vehicle

Identification Number (“VIN”) 1G1YE3D74E5117919;

      8.      all right, title, and interest in Sonag I, LLC;

      9.      all right, title, and interest in Trinity Marketing Services, Inc.;

      10.     the real property commonly known as S70W17655 Muskego Drive,

Muskego, Wisconsin;

                                            3

           Case 2:18-cr-00062-PP Filed 08/05/19 Page 3 of 7 Document 200
      11.    all right, title, and interest in Sonag Ready Mix, LLC;

      12.    all right, title, and interest in Grand C Trucking, LLC;

      13.    all right, title, and interest in ARS Properties LLC;

      14.    all right, title, and interest in MC Properties LLC;

      15.    all right, title, and interest in JAX Properties LLC;

      16.    all right, title, and interest in LJ Properties LLC; and

      17.    the real property located at 29201 White Oak Lane, Waterford,

Wisconsin.

      The court GRANTS the government’s stipulated motion for entry of a

preliminary order of forfeiture. Dkt. No. 198.

      The court IMPOSES a money judgment of forfeiture in the amount of

$500,000 against defendant Brian L. Ganos.

      The court FINDS that the following items are subject to forfeiture, and

ORDERS that under 21 U.S.C. §853(p); 18 U.S.C. § 982(b)(1); and 28 U.S.C.

§2461(c) the following items are PRELIMINARILY FORFEITED as substitute

assets, in full satisfaction of the money judgment entered against Defendant

Brian L. Ganos:

             a.    an undivided 1.9096% interest in Unit 49A of Bay Lake

Tower at Disney’s Contemporary Resort; a leasehold condominium (Orange

County, FL); Membership No. 605401013178; Contract No. 10012304.000,

Brian L. Ganos and Gianna Ganos (Estimate 375 Points).

             b.    An undivided .5092% interest in Unit 53B of Bay Lake Tower

at Disney’s Contemporary Resort; a leasehold condominium (Orange County,

                                         4

        Case 2:18-cr-00062-PP Filed 08/05/19 Page 4 of 7 Document 200
FL); Membership No. 605401013178; Contract No. 10012304.001, Brian L.

Ganos and Gianna Ganos (Estimate: 100 points);

            c.     A 1967 Ford Mustang Shelby bearing VIN 67400F7A02797

(titled in the name of Brian L. Ganos);

            d.     A 1969 Chevrolet Camaro bearing VIN 124379N695109

(titled in the name of Brian L. Ganos);

            e.     A 2009 Ford Mustang Shelby GT500 bearing VIN

1ZVHT88S295140756 (title in the name of Brian L. Ganos);

            f.     a 2016 Cadillac Escalade bearing VIN

1GYS4HKJ4GR416084 (currently tiled in the name of Sonag Ready Mix LLC);

and

            g.     the $60,000 in United States currency that Chicago Title

Insurance Company has paid to the government and that the United States

Marshal’s service is now holding in escrow in the United States Department of

Justice’s Seized Assets Deposit Fund for forfeiture under the Stipulation and

Settlement Agreement Regarding Payment of Cash in Lieu of Real Property

Located at N52 W34254 Gietzen Drive, Oconomowoc, Wisconsin, filed in this

criminal case on February 13, 2019, dkt. no. 108.

      The court ORDERS that the United States Marshals Service or its duly

appointed representative shall seize the items (a) through (e), and (g), described

above.




                                          5

         Case 2:18-cr-00062-PP Filed 08/05/19 Page 5 of 7 Document 200
      The court ORDERS that under 21 U.S.C. §853(n)(1), the United States

shall publish notice of this order and of its intent to dispose of the property

according to law.

      The court DISMISSES the following items from the forfeiture notice of

the superseding indictment, as amended by the Bill of Particulars:

      1.      the real property commonly known as 201 Zephyr Way,#2800,

Winter Park, Colorado;

      2.      approximately $1,349,496.00 in United States currency from USB

account no. -0703;

      3.      approximately $879,740.02 in United States currency from UBS

account no. -0589;

      4.      all right, title, and interest in Nuvo Construction Company, Inc.;

      5.      all right, title, and interest in C3T, Inc.;

      6.      the real property commonly known as 5500 (to include 5510) West

Florist Avenue, Milwaukee, Wisconsin;

      7.      one 2014 Chevrolet Corvette Stingray Convertible bearing Vehicle

Identification Number (“VIN”) 1G1YE3D74E5117919;

      8.      all right, title, and interest in Sonag I, LLC;

      9.      all right, title, and interest in Trinity Marketing Services, Inc.;

      10.     the real property commonly known as S70W17655 Muskego Drive,

Muskego, Wisconsin;

      11.     all right, title, and interest in Sonag Ready Mix, LLC;

      12.     all right, title, and interest in Grand C Trucking, LLC;

                                            6

           Case 2:18-cr-00062-PP Filed 08/05/19 Page 6 of 7 Document 200
     13.     all right, title, and interest in ARS Properties LLC;

     14.     all right, title, and interest in MC Properties LLC;

     15.     all right, title, and interest in JAX Properties LLC;

     16.     all right, title, and interest in LJ Properties LLC; and

     17.     the real property located at 29201 White Oak Lane, Waterford,

Wisconsin.

     The court will recount the terms of this order in the defendant’s

Judgment and Commitment Order.

     Dated in Milwaukee, Wisconsin this 5th day of August, 2019.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                         7

       Case 2:18-cr-00062-PP Filed 08/05/19 Page 7 of 7 Document 200
